Citation Nr: 0715713	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-41 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disability.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for a right shoulder 
disability.


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from January 1953 to January 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefits sought on appeal.  In a January 
2004 rating decision, the RO found that new and material 
evidence had not been submitted to reopen the veteran's 
claims for service connection for right knee and back 
disabilities.  In a July 2006 rating decision, the RO denied 
the veteran's claims for service connection for diabetes 
mellitus and a right shoulder disability.

The veteran testified before a Rating Veteran Service 
Representative in October 2003 and a Decisions Review Officer 
in February 2005.  Although the veteran originally requested 
a Board hearing, in a September 2006 letter, the veteran's 
attorney confirmed that the veteran withdrew his request for 
a Board hearing.


FINDINGS OF FACT

1.  All evidence necessary to decide the appeal has been 
obtained; the veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The RO originally denied entitlement to service 
connection for a right leg disability in a November 1974 
rating decision; the veteran's application to reopen that 
claim was denied by an RO decision in May 2000 and the 
veteran did not perfect a timely appeal of that latter 
decision.

3.  Evidence obtained since the May 2000 decision denying the 
veteran's application to reopen a claim for service 
connection for a right leg disability does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim. 

4.  The RO denied entitlement to service connection for a 
back disability in a November 1974 rating decision; the 
veteran's application to reopen that claim was denied by an 
RO decision in May 2000 and the veteran did not perfect a 
timely appeal of that latter decision.

5.  Evidence obtained since the May 2000 decision denying the 
veteran's application to reopen a claim for a back disability 
does not relate to an unestablished fact necessary to 
substantiate the claim and does not raise a reasonable 
possibility of substantiating the claim. 

6.  Diabetes mellitus was not shown during service or for 
many years thereafter and there is no competent evidence that 
relates the disability to service.

7.  A chronic right shoulder disability, to include arthritis 
was not shown during service or for many years thereafter and 
there is no competent evidence that relates the disability to 
service.

8.  Service connection is not currently in effect for any 
disease or disability. 


CONCLUSIONS OF LAW

1.  A May 2000 RO decision that denied the veteran's 
application to reopen a claim for service connection for a 
right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has not been received to reopen 
a claim for service connection for a right knee disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  A May 2000 RO decision that denied the veteran's 
application to reopen a claim for service connection for a 
back disability is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.1103 (2006).

4.  New and material evidence has not been received to reopen 
a claim service connection for a back disability.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).

5.  Diabetes mellitus was not incurred in or aggravated by 
active service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2006).

6.  A right shoulder disability was not incurred in or 
aggravated by active service, nor may arthritis of the right 
shoulder be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2006).

7.  Secondary service connection for diabetes mellitus and a 
right shoulder disability is not warranted as a matter of 
law.  38 C.F.R. § 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

During the pendency of the veteran's appeal, the Court also 
issued a decision in Kent v. Nicholson, 20 Vet. App. 1 
(2006), which held, in part, that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 9-10.

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.  Written notice provided in 
August 2005 and March 2006 fulfills the provisions of 
38 U.S.C.A. § 5103(a).  The veteran was informed about the 
information and evidence not of record that is necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; the information and evidence the 
claimant is expected to provide; and to provide any evidence 
in his possession that pertains to the claims.  In addition, 
the March 2006 notification letter informed the veteran of 
the type of evidence necessary to establish a disability 
rating and effective date for the claims on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The August 2005 notification letter also informed the veteran 
of the requirement of submitting new and material evidence to 
reopen a previously denied claim and defined what "new" and 
"material" evidence was.  The notification letter also 
included an affirmative statement of the evidence, not 
previously of record, needed to reopen his claims.  
Specifically, the letter informed him that his claim was 
"previously denied because no records of evidence were 
founded [sic] during the period of military service.  
Therefore, the evidence you submit must relate to this 
fact."  The Board notes that, at this time, the veteran had 
two appeals that had not yet been merged and that this letter 
indicates that his claim for diabetes had been previously 
denied instead of his claims for service connection for right 
knee and back disabilities.  In addition, the notification 
letter should have more clearly stated that what was required 
was additional evidence, that was not repetitive or 
cumulative of evidence previously of record, that indicated 
that the veteran incurred these disabilities during service.  

After review of this letter and acknowledgment of these 
possible notification deficiencies, however, the Board 
concludes that the letter substantially satisfies the 
requirements set forth by the Court in Kent by informing the 
veteran of the type of evidence needed to reopen his claims.  
Further, the Board notes that all of the veteran's claims are 
based on the same claimed injury in service and the record 
indicates that the veteran has knowledge that additional 
evidence of incurrence of the injury was required in order to 
reopen his claims.  Based on the foregoing, the Board finds 
that, in the circumstances of the veteran's claims, any 
additional development or notification would serve no useful 
purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Although the 
notification letter were issued before the July 2006 rating 
decision that denied service connection for diabetes mellitus 
and a right shoulder disability, these letters were issued 
after the January 2004 rating decision that denied reopening 
the veteran's claims for service connection for right knee 
and back disabilities.

To the extent that there was any timing deficiency, the 
veteran's requests to reopen his claims were readjudicated in 
an August 2006 supplemental statement of the case.  The 
United States Court of Appeals for the Federal Circuit has 
held that timing-of-notice errors can be "cured" by 
notification followed by readjudication.  Mayfield v. 
Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II); see Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) ("The Federal Circuit specifically mentioned two 
remedial measures:  (1) The issuance of a fully compliant 
[section 5103(a)] notification, followed by (2) 
readjudication of the claim."); Pelegrini v. Principi, 18 
Vet. App. 112, 122-24 (2004) ("proper subsequent VA 
process" can cure error in timing of notice).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III); see also Prickett, supra (holding that 
a statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).  As the supplemental statement of 
the case complied with the applicable due process and 
notification requirements for a decision, it constitutes a 
readjudication decision.  Accordingly, the provision of 
adequate notice followed by a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  Mayfield III, 20 
Vet. App. at 541-42, citing Mayfield II, 444 F.3d at 1333-34.

The Board also finds that all necessary assistance has been 
provided to the veteran.  The evidence includes private 
medical records and Social Security Administration records.  
However, that except for a Report of Medical Examination 
completed at the time of the veteran's discharge from 
service, the veteran's records appear to have been destroyed 
in the National Personnel Records Center (NPRC) fire of 1973.  
The Board is aware that in such a situation it has a 
heightened duty to assist a claimant in developing his 
claims.  This duty includes the search for alternate medical 
records, as well as an increased obligation on the Board's 
part to explain its findings and conclusions, and carefully 
consider the benefit- of-the-doubt rule.  See Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection.  Rather, it obligates the Board to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46, 51 (1996).  

In a December 2005 letter, the RO informed the veteran the VA 
was again attempting to reconstruct his service medical 
records and that he may furnish documents to substitute for 
his service medical records, such as "buddy" statements and 
photographs.  In a March 2006 letter, the RO outlined the 
multiple attempts to locate his service medical records.  The 
Board notes that the veteran's attorney highlighted that VA 
should make another request to NPRC because records from the 
Surgeon General's Office (SGO) that may contain records 
regarding the veteran were added to the NPRC's records as of 
May 18, 1990.  The RO did make more than one attempt to 
obtain the veteran's service medical records; the last time 
in 1997.  As NPRC responded to a request for records after 
May 18, 1990, it is assumed that any SGO records would have 
been included in the response.  See M21-1MR, pt. 3, subpart 
iii, ch. 2E.  The Board, therefore, finds that VA has made 
all reasonable attempts to obtain the veteran's service 
medical records.

The Board notes that the veteran has not been provided with a 
VA examination that included an opinion as to whether his 
right knee and low back disabilities were attributable to 
service.  As discussed below, in a claim to reopen, VA does 
not have a duty to provide a VA examination or medical 
opinion absent the receipt of new and material evidence.  As 
no evidence has been received that raises reasonable 
possibilities of substantiating either claim, there is no 
duty to provide an examination or medical opinion.  See 
38 C.F.R. § 3.159(c).  

Regarding the veteran's claims for service connection for 
diabetes mellitus and a right shoulder disability, the Board 
notes that VA must provide a VA medical examination when 
there is: (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability; (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies; and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the medical evidence shows that the veteran's 
diabetes and right shoulder disability began many years post-
service and there is no competent opinion that links either 
disorder to service.  The thrust of the veteran's claims are 
that his diabetes and right shoulder disability are secondary 
to his right knee and low back disabilities.  However, 
service connection is not in effect for the latter two 
disabilities; the instant decision finds that new and 
material evidence has not been received to reopen a claim for 
service connection for a right knee or low back disability.  
Accordingly, any claim for secondary service connection must 
be denied as a matter of law.  38 C.F.R. § 3.310; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Thus, there is no duty 
to provide an examination or medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4). 

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

New and Material Evidence:  
Service Connection for Right Knee and Back Disabilities

The veteran contends that he sustained a right knee injury 
during physical training, which necessitated a 
hospitalization of two weeks duration.  He recalls that the 
injury occurred during physical training, when the knee 
popped out of joint, and he asserts that he has had a right 
knee disability ever since.  The veteran also claims that 
this injury led to his back and right shoulder disabilities.  
He further contends that medication for his back disability 
caused his diabetes mellitus.  

A January 1974 rating decision denied the veteran's claims 
for service connection.  The RO found that there was no 
evidence of back and right leg problems during service and 
noted that the veteran's separation examination did not 
reveal such disabilities.  The RO confirmed this rating 
decision in November 1974 and this decision became final.  
Subsequent applications to reopen his claims were denied by 
unappealed RO decisions, most recently in May 2000.  See 
38 C.F.R. §§ 3.160(d), 20.1103 (2006).

Although the January 1974 and November 1974 rating decisions 
characterized the claim as service connection for a leg 
disability, the claim was based on the same contended right 
knee injury the veteran is currently asserting.  The November 
1974 rating decision specifically notes the veteran's 
contention that he dislocated his right knee; therefore, it 
is proper to consider the veteran to be asserting the same 
claim regarding his right knee that was denied in 1974..

In a July 1989 decision, the Board found that new and 
material evidence had not been submitted to reopen the claim 
for service connection for a back disability.  In a July 1999 
decision, the Board found that new and material evidence had 
not been submitted to reopen claims for service connection 
for right knee and lower back disabilities.  In a May 2000 
rating decision, the RO again found that new and material 
evidence had not been submitted to reopen the veteran's 
claims.  The veteran filed an untimely substantive appeal to 
this decision.  The evidence which must be considered in 
determining whether there is a basis for reopening the claim 
is that evidence added to the record since the last 
disposition in which the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In a January 2004 rating decision, the RO again found that 
new and material evidence had not been submitted to reopen 
the veteran's claims.  The veteran's notice of disagreement 
to this decision led to this appeal.  Although the Board 
notes that the RO has addressed the issue of reopening the 
veteran's claims, the Board must independently address the 
issue of reopening the veteran's claims.  See Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001). 

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. §§ 
5108; 38 C.F.R. § 3.156.  For claims filed after August 2001, 
such as these claims, "new and material evidence" is 
defined as evidence not previously submitted to agency 
decision-makers which, when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claims.  See 38 C.F.R. § 3.156(a).  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claims sought to be reopened, and must raise a 
reasonable possibility of substantiating the claims. With 
these considerations, the Board must now review all of the 
evidence which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision regarding each claim.  At this stage, the 
credibility of new evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran had active service from January 1953 to January 
1955.  At the time of the November 1974 rating decision, the 
record included the veteran's separation examination, which 
did not indicate he had sustained a right knee or a back 
injury during service.  The record also contained statements 
from the veteran indicating that he injured his knee during 
service and was hospitalized for the injury, and that he 
developed back pain which eventually necessitated a 
laminectomy in 1973.  The record also contained an October 
1973 VA examination, which revealed a right leg limp and 
resulted in a diagnosis of lumbar post-laminectomy syndrome 
with a neurological deficit.  The record also contained 
private medical records, which included the veteran's history 
of the alleged in-service knee and back injuries and current 
complaints of right knee and back pain.  

The veteran submitted multiple lay statements in August 1975.  
A man who served with the veteran recounted that the veteran 
had a limp during service and needed help getting in and out 
of cars.  Another service buddy statement of record was to 
the effect that he served with the veteran and that the 
veteran had trouble with his right leg.  In addition, the 
veteran's wife submitted a letter in which she recalled that 
she was married to the veteran when he injured his knee 
approximately 20 years earlier while on active duty and that 
his knee would occasionally pop-out of place after that time. 

In February 1987, a physician indicated that he had treated 
the veteran from July 1959 to February 1987 for low back and 
right lower extremity pain.  The physician related that the 
veteran had indicated that he had sustained knee and back 
injuries during service.  

An August 1995 private X-ray revealed that the veteran had 
degenerative changes of the right knee.  Additional private 
medical records document the veteran's right knee and back 
disabilities and contain references to the veteran stating 
that the injuries were related to service.  The veteran and 
his wife have also provided testimony before the Board 
(during earlier applications to reopen) and the RO and 
submitted statements.  The veteran also submitted pictures of 
himself while he was in service; none of these pictures 
demonstrate the veteran had back or knee injuries at the time 
the pictures were taken.  

The Board acknowledges that since the May 2000 rating 
decision that denied the veteran's application to reopen 
claims for service connection for right knee and low back 
disabilities, he has submitted medical evidence documenting 
the current state of his disabilities.  However, the 
existence of current low back and right knee disabilities are 
not in dispute; earlier medical evidence firmly established 
the claimed current disabilities.  Thus, this new evidence is 
merely cumulative of the evidence submitted prior to the May 
2000 RO decision.  What was missing then and continues to be 
absent from the record is a competent opinion linking either 
disorder to service.  Thus, the Board finds that this 
evidence does not raise a reasonable possibility of 
substantiating either claim.    

The veteran has also submitted additional statements relating 
to his claimed in-service injuries.  The Board finds, 
however, that this evidence is cumulative and redundant of 
the evidence that was of record at the time of the final May 
2000 RO decision.  See Reid v. Derwinski, 2 Vet. App. 312 
(1992).  That is, the evidence submitted since May 2000 
reiterates the veteran's and his wife's contention that he 
was injured in service.  See Moray v. Brown, 5 Vet. App. 211 
(1993) (lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim).  

In view of the foregoing, the May 2000 RO decision denying 
the veteran's application to reopen claims for service 
connection for right knee and low back disabilities remains 
final.  38 C.F.R. § 3.156.  As new and material evidence has 
not been received, the Board must conclude that the veteran's 
claims for entitlement to service connection for a right knee 
disability and a back disability are not reopened.



Entitlement to Service Connection for 
Diabetes Mellitus and a Right Shoulder Disability

The veteran's claims for service connection for diabetes 
mellitus and a right shoulder disability were denied in a 
July 2006 rating decision.  As noted above, the veteran 
contends that these disabilities are secondary to his right 
knee disorder and/or back disability. 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Certain chronic diseases, such as diabetes mellitus and 
arthritis, will be service connected if the disease becomes 
manifest to a degree of 10 percent or more within one year 
from the date of separation from service.  See 38 C.F.R. 
§§ 3.307, 3.309. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

A disability may be service connected if the evidence of 
record reveals that the veteran currently has a disability 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disability to service must be medical unless it relates to a 
disability that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

The veteran was discharged from service in January 1955, 
after two years of active duty.  A December 1993 private 
treatment record indicates that he had right shoulder pain 
for many years and a history of two superimposed injuries in 
the past couple of years.  The physician completing the 
treatment record noted that the veteran had a possible 
rotator cuff tear.

The claims file also includes a February 1989 letter from the 
veteran's treating physician.  The clinician began treating 
the veteran in 1959 and that over the next 31 years, the 
veteran developed diabetes mellitus and hypertensive 
cardiovascular disease.  The record does not include evidence 
of the exact year the veteran was diagnosed as having 
diabetes.  There is no evidence that diabetes was present 
during service or within one year of service and the veteran 
does not contend otherwise.

The Board finds that the veteran's diabetes mellitus and 
right shoulder disability were not present during service or 
for many years thereafter and there is no competent evidence 
that links either disability to service.  Accordingly, 
service connection on a direct incurrence or presumptive 
basis is not warranted for either diabetes or a right 
shoulder disorder, to include arthritis.  

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claims for 
service connection for diabetes and a right shoulder 
disability on direct incurrence and secondary bases.  As the 
preponderance of the evidence is against this aspect of the 
veteran's claims, the benefit of the doubt doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

The veteran's primary contention is that his diabetes and 
right shoulder disability are secondary to his right knee 
disability or back disability, to include treatment for same.  
However, as service connection is not in effect for a right 
knee disability or back disability, any such claim for 
secondary service connection must be denied as a matter of 
law.  38 C.F.R. § 3.310; Sabonis, supra. 




ORDER

New and material evidence having not been received, the 
application to reopen a claim for service connection for a 
right knee disability is denied. 

New and material evidence having not been received, the 
application to reopen a claim for service connection for a 
back disability is denied. 

Service connection for diabetes mellitus is denied.

Service connection for a right shoulder disability is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


